FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                     March 18, 2008
                     UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                  Clerk of Court



    RODNEY E. WINSLOW,

                Plaintiff-Appellant,

    v.                                                  No. 07-7060
                                                 (D.C. No. CIV-05-443-SPS)
    MICHAEL J. ASTRUE,                                  (E.D. Okla.)
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, BALDOCK, and EBEL, Circuit Judges.



         Rodney E. Winslow appeals from the district court’s order awarding

attorney’s fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412, to himself, instead of directly to his counsel. We affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      After the district court 1 remanded Mr. Winslow’s request for Social

Security disability benefits and Supplemental Security Income to the

Commissioner for further proceedings, Mr. Winslow moved for an award of

attorney’s fees in the amount of $5,611.90 as the prevailing party pursuant to the

EAJA and asked the court to award the fees directly to his counsel. Attached to

the motion was his affidavit assigning any right or interest in the award to his

counsel and asking that the fees be paid directly to counsel. The court granted an

award of fees to Mr. Winslow in the requested and unopposed amount, but denied

payment directly to counsel. The court noted that Mr. Winslow and counsel, as a

matter of private agreement, may provide for the payment of the fees to counsel,

but a private agreement did not provide the court the authority to ignore the clear

language of the EAJA, which requires payment of the fees to the prevailing party,

not counsel. See Aplt. App. at 46-48. Mr. Winslow appeals, arguing that the

court erred in failing to make the award of fees directly to counsel.

      This court recently addressed in Manning v. Astrue, 510 F.3d 1246

(10th Cir. 2007), whether attorney’s fees pursuant to the EAJA are payable to the

claimant or to the claimant’s attorney. Manning held, based on statutory

language, legislative history, and case law, that the attorney’s fees award under

the EAJA is to the prevailing party and not to that party’s attorney. Id. at


1
      All district court proceedings were conducted before a magistrate judge
with the consent of the parties.

                                         -2-
1249-55. We agree with the district court that Mr. Winslow’s assignment of his

right in the fees award to counsel does not overcome the clear EAJA mandate that

the award is to him as the prevailing party. Thus, the district court correctly

declined to award the fees directly to counsel. 2

      Accordingly, we AFFIRM the district court’s July 6, 2007 order.


                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




2
       “Whether an award of attorneys’ fees under the [EAJA] ultimately
redounds to the benefit of counsel[, however,] depends upon the private
contractual arrangements between the attorney and the client.” Oguachuba v.
INS, 706 F.2d 93, 97 (2d Cir. 1983); see also Panola Land Buying Ass’n v. Clark,
844 F.2d 1506, 1511 (11th Cir. 1988) (“Historically, the client and the lawyer
make their fee arrangement, and the lawyer looks to the client for payment of the
legal fee. . . . In enacting the EAJA, Congress recognized and maintained the
attorney-client relationship as it has existed throughout our history.”). This
private contractual arrangement is a collateral matter the district court did not err
in declining to address when considering the EAJA fees motion.


                                          -3-